DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 28, 2020 has been entered.

Status of the Claims
	Claims 1, 3-8, 10-13, 19, 21, 23-24 and 29-31 read on the elected invention and species.  Claims 20 and 25-28 are withdrawn as being directed to a non-elected invention or species.

Priority
The disclosure of the prior-filed application, provisional application 62/082074, fails to provide adequate support or enablement in the manner 

Withdrawn Rejections
The rejection of claims 1-7, 10, 12-13, 19, 21, 23-24 and 29 under 35 U.S.C. 102(a)(1) as being anticipated by Yavarmanesh et al. (Food Environ Virol, February 2013, 5:103-109) and Szilagyi (Can J Gastroenterol, March 2004, 18(3):163-167) has been withdrawn in view of applicant’s amendments to recite Caudovirales.
The rejection of claims 11 under 35 U.S.C. 103 as being unpatentable over Yavarmanesh et al. (Food Environ Virol, February 2013, 5:103-109) and Szilagyi (Can J Gastroenterol, March 2004, 18(3):163-167) has been withdrawn in view of applicant’s amendments to recite Caudovirales.
The claim rejections over Bujanover (U.S. Patent Application No. 20070010001 published January 11, 2007) and Singla et al. (The Journal of 

Claim Objections
Claims 3-8, 10-13, 19, 21, and 23 are objected to because of the following informalities:  Claims 3-8, 10-13, 19, 21, and 23 should delete “a” prior to the word “feed”.  Claims 12 and 13 should recite “the” prior to the word “food”.  Claim 31 should recite “or” between “B” and “NF”.  Claim 11 should recite “or” between the two ranges.  Claim 23 recites hat the bacteriophage “are can treat”.  This phrase does not make sense.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

Claims 1, 3-8, 10-13, 19, 21, 23-24 and 29-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The claims are directed to a food or a feed, a drink, a nutraceutical, a pharmaceutical formulation, a pharmaceutical or a pharmaceutical preparation comprising: 
a plurality of isolated, or substantially purified intact Caudovirales bacteriophages adherent to the surface of: 
(i) an isolated or substantially purified: milk lipid, milk fat globule (MFG) macromolecule, or a mixture thereof; 
(ii) a plasma membrane, or component of a plasma membrane, 
(iii) a hydrogel, 
(iv) a biocompatible crosslinked degradable thiol-ene polymer, or 
(v) any combination thereof, 
wherein all of (i) to (iv) comprise and express on their surfaces a lipid bilayer comprising and displaying a mucin or a negatively charged glycan.
product or composition comprising Caudovirales bacteriophages bound to a surface comprising a mucin or a glycan.  

Claim 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a composition that can treat or inhibit a bacterial infection, does not reasonably provide enablement for a composition that can prevent a bacterial infection.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
The claim is directed to a bacteriophage composition that can treat, inhibit or prevent infectious diseases caused by bacteria. 
However, there are no examples demonstrate that the claimed bacteriophage composition was able to prevent disease (e.g., prevent a bacterial infection) in a subject.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-8, 10-13, 19, 21, 23-24 and 29-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are directed to a food or a feed, a drink, a nutraceutical, a pharmaceutical formulation, a pharmaceutical or a pharmaceutical preparation comprising: 
a plurality of isolated, or substantially purified intact Caudovirales bacteriophages adherent to the surface of: 
(i) an isolated or substantially purified: milk lipid, milk fat globule (MFG) macromolecule, or a mixture thereof; 
(ii) a plasma membrane, or component of a plasma membrane, 
(iii) a hydrogel, 

(v) any combination thereof, 
wherein all of (i) to (iv) comprise and express on their surfaces a lipid bilayer comprising and displaying a mucin or a negatively charged glycan.
It is not clear how an intact bacteriophage (Caudovirales) can be adherent to the surface of an isolated milk lipid.  Further, it is not clear how any one of a milk lipid, a MFG, a plasma membrane, a component of a plasma membrane (e.g., cholesterol) or a thiol-ene polymer can comprise and express on its surface “a lipid bilayer comprising and displaying a mucin or a negatively charged glycan”.  How does a milk lipid comprise and express on its surface a lipid bilayer that comprises a mucin or negatively charged glycan?  Accordingly, one of ordinary skill in the art cannot determine the metes and bounds of the claim.
Claim 3 recites the limitation "or prophage" in reference to claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the antacid" in reference to claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "milk mucin, free glycan, glycoprotein or milk vitamin" in reference to claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 23 and 29 depend from a canceled claim.  Accordingly, one of ordinary skill in the art cannot determine the metes and bounds of the claim.

Claim 31 recites that the composition comprises an “active ingredient”.  It is not clear what is meant by or encompassed by this phrase.  Accordingly, one of ordinary skill in the art cannot determine the metes and bounds of the claim. If applicant intends the bacteriophage to be the “active ingredient”, the claims should be amended to recite this.

Comment
	Applicant should amend the claims to clearly and succinctly state what each claim is directed to.  It is noted that the Examples in the specification center on the concept that bacteriophages can bind or adhere to mucus (or mucosal surfaces), which reduces colonization by bacteria.  However, neither the specification nor the Examples describe a product or composition comprising Caudovirales bacteriophages bound to a surface comprising a mucin or a glycan.  Further, it is suggested that applicant simplify the claim language.  For example, the phrase “a food or a feed, a drink, a nutraceutical, a pharmaceutical formulation, a pharmaceutical or a pharmaceutical preparation” can be replaced with “A composition comprising . . ”.

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Kinsey White whose telephone number is (571)272-9943.  The examiner can normally be reached on M to Th 6:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 






/NICOLE KINSEY WHITE/Primary Examiner, Art Unit 1648